

115 HR 4683 IH: To amend title XVIII of the Social Security Act to revise the NTAP period under the Medicare inpatient prospective payment system and the pass-through period under the Medicare outpatient prospective payment system.
U.S. House of Representatives
2017-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4683IN THE HOUSE OF REPRESENTATIVESDecember 19, 2017Mr. Reichert (for himself, Ms. DelBene, Mrs. McMorris Rodgers, Ms. Sewell of Alabama, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to revise the NTAP period under the Medicare
			 inpatient prospective payment system and the pass-through period under the
			 Medicare outpatient prospective payment system.
	
		1.Revision to NTAP period under IPPS and pass-through period under OPPS for new drugs and devices
 (a)Revision to NTAP period under IPPSSection 1886(d)(5)(K)(ii)(II) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(K)(ii)(II)) is amended by striking not less than two years and not more than three years and inserting five years.
 (b)Revision to pass-Through period under OPPSSection 1833(t)(6) of the Social Security Act (42 U.S.C. 1395l(t)(6)) is amended— (1)in subparagraph (B)(iii), by striking at least 2 years, but not more than 3 years and inserting 5 years; and
 (2)in subparagraph (C)(i), by striking at least 2 years, but not more than 3 years and inserting 5 years. 